Title: To Benjamin Franklin from Humbert Gerbier de Werchamp, 24 May 1782
From: Gerbier de Werchamp, Humbert
To: Franklin, Benjamin


Monsieur
à franconvile ce 24 may 1782.
Un mien Cousin de Nantes, de mon nom, m’ecrit pour m’engager à chercher quelque protection auprès de vous, à l’effet de vous demander une grace. Comme je crois monsieur que la meilleure protection auprés de vous, est vous même, et que la bonté de votre cœur ne vous laisse jamais refuser, ce quil vous est possible d’accorder, je vais vous presenter moi même la Supplique de mon cousin et j’ai la confiance que vous l’accueillerez favorablement.
M. Gerbier à fait construire à nantes un petit navire quil à été obligé de mettre sous Pavillon Portuguais depuis la guerre.
Ce navire est dans ce moment chargé en vivres, farine, salaisons, beure, huile, savon toiles et autres choses de premiere necessité pour St. Domingue. En un mot il n’a que des marchandises innocentes. C’est de l’agrement des deux ministres de la Marine et de la finance que le chargement à été fait.
Pour parer à tous risques de la part des anglo-Americains, Gerbier demande une lettre de Protection qui ne Sera montrée qu’en cas de rencontre par les Americains, et dans le Seul cas de necessité.
Voila Monsieur ce que mon Cousin vous Supplie de lui accorder. Je n’en Scais pas assez long je vous l’avoue, pour juger de l’importance ou de la difficulté d’obtenir ce Passeport. Il me semble qu’étant le ministre d’une nation amie et alliée de la notre, vous ne pouvez qu’acceuillir avec empressement une entreprise dont l’objet est de porter dans une de nos Colonies, des secours de premiere necessité.
Mais grace ou justice, je vous supplie de ne pas refuser mon parent qui me paroit mettre une grande importance à obtenir de vous ce Passeport. C’est un brave et honnête négociant qui joüiroit de vos bontés et de votre estime sil avoit lhoneur d’etre connu de vous. Vous avez paru Monsieur m’accorder ces sentimens toutes les fois que j’ai eu le bonheur de vous rencontrer chez ma niece. Permettez que j’en reclame l’effet dans cet instant pour un de mes plus chers et des plus dignes parens. Je partagerai avec lui toute ma vie la reconnoissance que lui inspirera cette grace.
Je suis avec respect Monsieur Votre trés humble et trés obeissant serviteur
Gerbier
Le Navire se nomme La nostra Signora d’achagat et st. joao Capitne. Je. Raymundo
